Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        March 28, 2017



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 48645-8-II

                       Respondent,

        v.

 JESSE ALLEN EISENHOWER,                                     UNPUBLISHED OPINION




       SUTTON, J. — Jesse A. Eisenhower appeals the trial court’s community custody condition

requiring that he remain out of places where alcohol is the chief item of sale. The trial court did

not have that authority to impose the condition because the condition is not crime-related.

Accordingly, we reverse and remand to the trial court with instructions to modify the judgment

and sentence and strike the community custody condition.

                                             FACTS

       On February 23, 2016, Eisenhower pleaded guilty to one count of taking a motor vehicle

without permission, one count of possession of a controlled substance – methamphetamine, and

one count of third degree escape. At sentencing, the trial court found that Eisenhower has a

chemical dependency that contributed to his offenses. As part of Eisenhower’s community

custody, the trial court ordered Eisenhower to “abstain from the use of alcohol and remain out of

places where alcohol is the chief item of sale.” Clerk’s Papers at 18. Eisenhower appeals this

community custody condition.
No. 48645-8-II


                                           ANALYSIS

       We review de novo whether a trial court has statutory authority to impose community

custody conditions. State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007). When

sentencing imposing community custody, the trial court has discretion to impose crime-related

prohibitions. RCW 9.94A.703(3)(f). “Crime-related prohibition” is one that involves “conduct

that directly relates to the circumstances of the crime for which the offender has been convicted.”

RCW 9.94A.030(10). Although a trial court has the authority to prohibit alcohol consumption, it

lacks authority to prohibit purchase and possession of alcohol unless alcohol is “reasonably related

to the circumstances of [the defendant’s] alleged offenses.” State v. McKee, 141 Wn. App. 22, 34,

167 P.3d 575 (2007).

       Here, the trial court made a finding that chemical dependency contributed to Eisenhower’s

offense, but there was no evidence that frequenting places where alcohol is the chief item for sale

was related to Eisenhower’s offenses. Therefore, the condition is not crime-related under RCW

9.94A.030(10). Because the community custody condition is not crime-related, the trial court

erred by imposing a community custody condition prohibiting Eisenhower from entering places

where alcohol is the chief item of sale.




                                                 2
No. 48645-8-II


        We reverse and remand to the trial court with instructions to modify the judgment and

sentence and strike the community custody condition prohibiting Eisenhower from entering places

where alcohol is the chief item of sale.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 WORSWICK, J.




 MAXA, A.C.J.




                                                3